          Case 3:20-cv-00516-CWR-LGI Document 19 Filed 08/02/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                    NORTHERN DIVISION

SHAMEKA MILLER                                                                             PLAINTIFF

V.                                                                      CAUSE NO. 3:20-CV-516-CWR-LGI

ERICA B.; ROBERT UNKNOWN; &                                                             DEFENDANTS
KRYSTALS COMPANY

                                                      ORDER

           Before the Court is the Magistrate Judge’s Report and Recommendations (R&R). Docket

No. 13. The R&R described the plaintiff’s failure to timely serve the defendants with a copy of

the summons and complaint. Id. It then concluded:

           While Plaintiff has had more than a reasonable amount of time to serve process,
           in the interests of justice, the Court will allow Plaintiff one final opportunity to
           serve process on each Defendant. The Court therefore orders Plaintiff to
           accomplish valid service of process upon Erica B. and Krystal Company and to
           file proof of valid service on or before June 30, 2021. No additional extensions of
           the service deadline will be allowed absent extraordinary circumstances. Should
           Plaintiff fail to accomplish valid service of process and file proof of valid service
           by June 30, 2021, the undersigned recommends that Defendant Erica B. and
           Defendant Krystal Company be dismissed without prejudice.

Id. at 3.

           In response, the plaintiff filed several motions attempting to have summons reissued and

to add defendants to the case.1 Docket Nos. 17-18. But the plaintiff did not accomplish service of

process upon any of the defendants, existing or new, by the Court-mandated deadline. Nor did

the plaintiff attempt to establish extraordinary circumstances for an additional extension. The

result is a nearly year-long failure to properly serve any of the defendants. See Fed. R. Civ. P.

4(m).




1
    The plaintiff’s motion to change name, Docket No. 16, is granted.
      Case 3:20-cv-00516-CWR-LGI Document 19 Filed 08/02/21 Page 2 of 2




       Because the plaintiff failed to serve any of the defendants by June 30, 2021, the R&R is

adopted as this Court’s own Order and this case is dismissed without prejudice. A separate Final

Judgment shall issue.

       SO ORDERED, this the 2nd day of August, 2021.

                                            s/ Carlton W. Reeves
                                            UNITED STATES DISTRICT JUDGE




                                                2
